Hunt, J.
¶25 (concurring in part, dissenting in part) I concur in the majority’s holding and remand. But I dissent from their ordering a new trial in adult court if, on remand, the superior court finds that the original automatic decline of juvenile jurisdiction was improper. In dissenting, I intend no criticism of the majority for following the letter of the *59Washington Supreme Court’s holding in Dalluge, in which the court ordered a new trial in adult court under somewhat similar, but not the same, circumstances. In re Pers. Restraint of Dalluge, 152 Wn.2d 772, 100 P.3d 279 (2004).
¶26 I am not persuaded that our Supreme Court would order a new trial under the circumstances here, where Zachary Meridieth has, in essence, already received his Dalluge remedy, albeit prematurely: The State has already tried and convicted Meridieth in adult court, where the only identified error was the original, improvident, automatic decline of juvenile court jurisdiction. But because he is now over the age of 21 and too old for remand to the juvenile court,6 there is simply no way to remedy this previous improper decline. Therefore, I propose that we allow his adult jury conviction to stand.
¶27 In support of this commonsense approach, I cite a recent opinion filed by Division Three of our court in State v. Doney, 142 Wn. App. 450, 174 P.3d 1261 (2008). The Doney court confronted, and rejected, the prospect of remanding for the trial court to empanel a new jury to consider exceptional-sentence aggravating factors under the “Pillatos-fix”7 statutory amendments in RCW 9.94A-.537(2) (Laws of 2007, ch. 205, § 2). Division Three reasoned,
Part of the [RCW 9.94A.537(2)] amendment stated that if a new sentencing hearing is required, the superior court can impanel a jury to consider aggravating factors that supported the previous exceptional sentence. RCW 9.94A.537(2); see Laws of 2007, ch. 205, § 2.
Mr. Doney entered his guilty plea before April 15, 2005, which means that the Blakely-fix statute would not apply to *60him for sentencing. [Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531,159 L. Ed. 2d 403 (2004).] Therefore, the trial court should not have impaneled a jury to decide the aggravating factors in this case. However, if Mr. Doney’s case is remanded, the Blakely-/?^ statute would apply and Mr. Doney would be entitled to a jury determination of aggravating factors. Mr. Doney has already received two jury determinations of aggravating factors.[8]
Doney, 142 Wn. App. at 454 (emphasis added).
¶28 As in Doney, “No decisions address the specific issue here . . . ,” Doney, 142 Wn. App. at 455, namely whether it was harmless error 9 for the juvenile court to have declined jurisdiction and sent Meridieth to adult court for a jury trial. Also as in Doney, the error here was whether the trial court had jurisdiction or authority to employ the procedure it followed; aside from the procedural irregularity, in neither case was there any allegation of substantive error related to the fairness of the procedure.
¶29 Instructive here is Division Three’s commonsense resolution of the issue before it:
If this case were remanded, Mr. Doney would again have a jury determine these factors because the new statute — Laws of 2007, ch. 205, § 2 — -would apply to him. The evidence supporting these factors is overwhelming; however, Mr. Doney has already, arguably twice, received the benefit of the statute. Thus, any error at trial was harmless and we affirm Mr. Doney’s sentence.
*61Doney, 142 Wn. App. at 455-56 (emphasis added). I propose that we resolve the issue before us in a similar manner.
¶30 Just as Doney had already received his remedy — a jury determination of aggravating factors — so has Meridieth already received the remedy for which the majority would remand — a jury trial in adult court. Thus, as in Doney, if we remand this case and the trial court determines that the juvenile court improperly declined jurisdiction, Meridieth would have a second jury trial in adult court.10 There having been no allegation of substantive error in his original adult court trial, conducting a second trial in adult court on remand would not accord Meridieth any additional right that he did not have in his earlier trial. Nor would it mitigate any past harm.
¶31 As I noted at the outset, because Meridieth has already received an adult trial, there is no further meaningful remedy available to him. Accordingly, I respectfully dissent from that part of the order of remand that would potentially require a retrial in adult court.
Review denied at 165 Wn.2d 1003 (2008).

 RCW 13.40.020(14) (a “juvenile” is a person under 18 years of age); RCW 13.04.030(l)(e) (juvenile courts have exclusive original jurisdiction over juveniles alleged to have committed offenses); Monroe v. Soliz, 132 Wn.2d 414, 419, 939 P.2d 205 (1997) (same).


 State v. Pillatos, 159 Wn.2d 459, 150 P.3d 1130 (2007) (holding that sentencing law changes — authorizing the empanelling of a special jury to determine aggravating circumstances for exceptional sentence purposes- — do not apply to cases in which trials have already begun or pleas have already been accepted before the April 15, 2005 effective date of the legislation).


8 The court further noted, “Mr. Doney was given notice that the State intended to seek an exceptional sentence. And the facts supporting an aggravating circumstance were proved to a jury beyond a reasonable doubt.” Doney, 142 Wn. App. at 454.


 Holding the premature jury finding of aggravating factors harmless, the court reasoned,
In [State v.] Hughes, 154 Wn.2d 118[, 110 P.3d 192 (2005)], the Supreme Court of Washington held that Blakely error is structural and, therefore, can never be harmless. However, Hughes was overturned by Washington v. Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006), which held that Blakely error could be subject to a harmless error analysis. Constitutional error is harmless if the court is convinced beyond a reasonable doubt that, absent the error, the same result would have occurred at sentencing.
Doney, 142 Wn. App. at 454-55.


 And if the trial court determines that juvenile court properly declined jurisdiction, Meridieth’s previous adult jury trial conviction would remain intact. Either way, however, he ends up with an adult jury trial, not a juvenile court trial, even if a juvenile court trial is what he should have received in the first place.